Determination of the respondent Commissioner Designate of the New York State Division of Human Rights dated April 19, 1990, which found that petitioner discriminated on the basis of gender in violation of Executive Law § 296, and awarded $7500 in compensatory damages for mental anguish to respondent-cross-petitioner Julie Winterbottom, is unanimously confirmed, the petition and the cross-petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County, Beverly Cohen, J., entered June 14, 1990), dismissed without costs.
Upon review of the record, we find that the determination of the Commissioner Designate that petitioner was guilty of gender-based discrimination was supported by substantial evidence and that, under the circumstances of this case, neither the award of $7500 as compensation for mental anguish nor the failure to award back pay was arbitrary or capricious. Under well established standards of judicial review, the determination must therefore be confirmed (Matter of Consolidated Edison Co. v New York State Div. of Human Rights, 77 NY2d 411). Concur — Rosenberger, J. P., Ellerin, Kassal and Rubin, JJ.